361 U.S. 34
80 S.Ct. 126
4 L.Ed.2d 99
Ex Parte William K. POWELL.
No. 58, Misc.
Supreme Court of the United States
October 19, 1959

William K. Powell, pro se.
Messrs. MacDonald Gallion, Atty. Gen. of Alabama, and James W. Webb, Asst. Atty. Gen., for respondent.
On petition for writ of certiorari to the United States Court of Appeals for the Fifth Circuit.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case is remanded to the District Court for a full hearing. Ellis v. United States, 356 U.S. 674, 78 S.Ct. 974, 2 L.Ed.2d 1060.